          CASE 0:18-cr-00067-WMW Document 41 Filed 10/18/18 Page 1 of 6



UNITED STATES DISTRICT COURT
DISTRICT OF MINNESOTA

U.S.A.,

               -against-                           18 CR 67 (WMW)

TERRY J. ALBURY,

                      Defendant.




                     SUPPLEMENT TO POSITION ON SENTENCING
                          ON BEHALF OF TERRY ALBURY:
                        ADDITIONAL LETTERS OF SUPPORT




JaneAnne Murray, Esq.                      Joshua Dratel, Esq.
Minnesota Bar #: 0384887                   New York State Bar #: 1795954
Murray Law LLC                             Law Offices of Joshua L. Dratel, P.C.
310 South Fourth Avenue, Suite 5010        29 Broadway, Suite 1412
Minneapolis, MN 55415                      New York, NY 10006
Tel: (612) 339-5160                        Tel: (212) 732-0707
Fax: (866) 259-7819                        Fax: (212) 571-3792
Email: jm@mlawllc.com                      Email: jdratel@joshuadratel.com
             CASE 0:18-cr-00067-WMW Document 41 Filed 10/18/18 Page 2 of 6



Sothy K. Minh
1495 Hartley Boulevard South
Shakopee, Minnesota 55379
(952) 923 – 5898
SabbaiCuisine@Gmail.com

October 1st, 2018

The Honorable Judge Wilhelmina M. Wright
U.S. District Judge, District of Minnesota
United States District Court,
334 Federal Building,
316 North Robert Street,
Saint Paul, Minnesota 55101

RE: Sentencing of Terry James Albury

Dear Judge Wright:

My name is Sothy Minh. I am a small business owner of restaurants and real estate in Shakopee,
Minnesota, and I am writing this letter in regards to Terry Albury.

I met Terry about eight years ago, while he and his wife had a short layover here in Minnesota on their
way to Chicago. From the moment I met him, I knew he was a respectable and wholesome person. His
move from California to Minnesota brought him into my family and changed our lives for the better and
in those mere six years he brought my family and my siblings closer than ever.

Terry is a strong-minded and strong-willed person who has deep faith in what he believed in and worked
hard in every aspect of his life. Whether it was helping out the less fortunate, potty training his kids,
working, or standing up for his and his family’s options and rights, Terry always put in one hundred
percent in everything. Toilet training his oldest, Mealea, was hilarious to watch, as even after working
long hours, he would come home, set a timer for every twenty minutes, and was able to almost single-
handedly toilet train his daughter while working full time due to his determination and his strong will.

I know that Terry and his family are very aware of his transgressions and are very aware of its effect on
their lives and also the lives of others. In the eight years that I have known Terry, I have learned that
Terry is a wholesome person who is nice and caring to everyone he comes in contact with. In my
opinion, this was a one-time transgression and he acknowledges that it was wrong.

Sincerely,




Sothy K. Minh
             CASE 0:18-cr-00067-WMW Document 41 Filed 10/18/18 Page 3 of 6



Ohnarith Minh
1495 Hartley Boulevard South
Shakopee, Minnesota 55379
(952) 261 - 9202
Ohnarith.BigO@Yahoo.com

September 21st, 2018

The Honorable Judge Wilhelmina M. Wright
U.S. District Judge, District of Minnesota
United States District Court,
334 Federal Building,
316 North Robert Street,
Saint Paul, Minnesota 55101

RE: Sentencing of Terry James Albury

Dear Judge Wright:

My name is Ohnarith Minh. My wife and I both own several restaurants and are property owners here
in Minnesota. Before becoming fully self-employed, I worked at Seagate Technology for over twenty-five
years as a Senior Technician.

Terry came into my family’s life about eight years ago when he had a layover in Minnesota with my
wife’s cousin, his wife, Somala, and my brother-in-law was showing him around the city for the day.
The moment I met him, I knew that he would be a part of the family for a long time and I was correct.

Terry is someone who is very aware of who he is desires self-acceptance in himself and wants everyone
around him to learn to love themselves. Terry was very proud of his background. He wanted his kids,
who are bi-racial, to understand where their ancestry came from and be proud of their roots. He
wanted his kids to be immersed in their culture and never wanted them to fall victim of racism or being
ashamed of their culture. I know he spoke to my children about those same things because he felt as it
was that important in life.

Terry, when he lived in Minnesota, was one my closest friends because of what a kind and funny person
he is. When he wanted to be serious, he was serious and extremely passionate about what he believed
in. When he wanted to open his home to others, he was so generous and loved to see the positives in
everything. I was very surprised to hear about Terry’s situation and believe that it must be a one-time
thing.

Sincerely,




Ohnarith Minh
               CASE 0:18-cr-00067-WMW Document 41 Filed 10/18/18 Page 4 of 6



Ashley R. Minh
1495 Hartley Boulevard South
Shakopee, Minnesota 55379
(952) 923 – 5047
Minhx007@UMN.edu

September 1st, 2018

The Honorable Judge Wilhelmina M. Wright
U.S. District Judge, District of Minnesota
United States District Court,
334 Federal Building,
316 North Robert Street,
Saint Paul, Minnesota 55101

RE: Sentencing of Terry James Albury

Dear Judge Wright:

I am writing this letter in regards to Terry J. Albury. I have known Terry for ten years. In those ten years, Terry served as an
integral part of my immediate family. I met Terry when visiting his soon-to-be wife, Somala, and her family in San Jose,
California. After marrying Somala, Terry quickly became part of the family here in Minnesota, especially after he picked up
his family and moved to Shakopee, Minnesota, to give them all a chance for a better life.

Terry’s love of his family and his deep faith in everything he believes in have all been huge sources of strength in his life,
especially in the past few months. My fondest memory of Terry was when he was speaking to me about my relationship with
my parents and how we are not very affectionate people. Terry then told me that he did not understand that and wanted to be
able to hug his kids every day and tell them that he loved them every night because he wanted them to know that no matter
what, they were loved and cherished. I witnessed this throughout the years while he worked long hours and still managed to
make it home and spend time with not only his family, but also my immediate and extended family, putting time and effort in
things that mattered to him most, which was making his family a priority. With the Alburys in our lives, our immediate and
extended family in Minnesota became closer than ever and I can only believe that was due to Terry and his family joining us
and making us see life in a different way.

Terry has relied upon these pillars during the course of these proceedings. Whatever happens, afterwards, he knows that he
has the support of his family in California and even his extended family here in Minnesota to stand by him in his time of
need, just like he has stood by us in the last ten years. Terry plead guilty for his criminal offense and understands the severity
of his actions. While is actions have turned his life upside down, I am sure that because of the love of his family and his
strong will, he will be able to make it through whatever the future holds for him. Based on what I have learned about Terry
in the past ten years, Terry has been a decent, hardworking and trustworthy person. I believe his behavior was a one-off event
and he understands how this with affect him and his family for the rest of his life.

Sincerely,




Ashley R. Minh
         CASE 0:18-cr-00067-WMW Document 41 Filed 10/18/18 Page 5 of 6



Your honor,

My name is Aaron Montero and I live in Atlanta, GA with my partner and soon-to-be two kids. We are
expecting our daughter, Nora, to arrive sometime at the end of November or early December. I am writing
this letter in support of Terry Albury in the hopes that my words, along with those of others that have known
Terry, provide you with insight into a person we believe to be a good man.

I first met Terry Albury when he, along with his brother and sister, came to Mountain Mission School (MMS)
back in the early 1990’s. His brother Haile was a classmate of mine and although Terry and I were friendly, we
really weren’t close friends as I was a couple of grades ahead of him and hung out with different groups of
friends. College was a different story however. At Berea College, Terry and I quickly became good friends and
spent quite an amount of time together doing different things like studying, playing video games, working
out, or just hanging out together amongst a larger group of friends.

Now you may ask yourself what was different about college? Well, for starters, MMS was mostly comprised
of disadvantaged inner city kids from all over the US. Most of us were kids from poor immigrant families with
diverse backgrounds from far-flung places like Colombia all the way to Ethiopia, living in different US cities,
and all coming together in the small mountain town of Grundy, Virginia for a chance at a good education in a
safe environment. At the time, MMS and Berea College had an arrangement in place where MMS students
had an open invitation to attend Berea College if they met the requirements and had in interest in pursuing
higher education. Needless to say, for many MMS students like myself and Terry, this was our best
opportunity to go to college and we took it.

Once at Berea, MMS students gravitated towards each other, even if we hadn’t been close friends when in
high school. I guess this was the result of our commonalities and the fact that we were all in a new and
different environment. At Berea, Terry was immediately a different person: he was focused, hardworking,
and determined. He was different from the unfocused kid I remembered from MMS; it was as if a switch had
gone off in Terry that made him realize the opportunity just handed to him and that if he wanted to get
ahead in life he would need to become a better all-around person, including academics and personal
responsibility.

One of my greatest memories of Terry early on in Berea had to do with his discipline – that was one of his
characteristics that immediately stood out. Terry made sure he dedicated time to his school work, even if it
meant missing out on a good party. He never missed work. He taught himself to cut hair and save us money.
Being his workout partner, his discipline benefited me as well because Terry insisted we never miss a
workout as this, he feared, could lead to us eventually start foregoing our daily routine. I knew then if Terry
kept this up he would be successful in life.

Unfortunately, Terry and I had a falling out from an incident involving his brother from which we never
recovered prior to me graduating. However, I’ve always known from afar that Terry was doing really well
personally and professionally because I routinely asked our mutual friend, Filmon Belay, about him. But, I also
wasn’t surprised when I found out that Terry would also occasionally ask about me and my family because
that is the person I remember. You see, I had a front row seat to the person Terry was becoming a long time
ago, and it didn’t surprise me when I heard he joined the FBI because he felt he could make a difference that
way. I was also not surprised he became a great FBI agent, husband to his wife and a father to his two kids.
And, I was also not surprised to find out that Terry felt compelled to take action when he felt he needed to,
putting his life and that of his family at risk for what he believed to be the greater good. Now, I can’t sit here
and tell you that what Terry did is right or wrong, but what I can tell you is that the person I remember would
only do this because he felt a moral obligation to do so.
         CASE 0:18-cr-00067-WMW Document 41 Filed 10/18/18 Page 6 of 6




Sincerely,

/s/



Aaron Montero
